DETAILED ACTION
Claims 1-4, 6-7, 9-11,14-15,17,20-22, 25-26, 28, 31-33, 36-37 and 39 are pending and subject to a restriction and/or election requirement.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-4 and 6-7, drawn to a device for culturing cells for personalized medicine, the device comprising: a closed housing comprising a three-dimensional (3D) hydrogel scaffold; an inlet for introducing a cell culture medium into the housing; and an outlet for exhausting cell culture medium from the housing.

Group II, claim(s) 9-11, 14-15 and 17, drawn to a method of expanding cells using the device as set forth in claim 1, the method comprising: suspending a cell solution including cells in the 3D hydro gel scaffold of the closed housing; introducing a cell culture medium into the closed housing from the inlet; and culturing the cells.
III, claim(s) 20-22, 25-26 and 28, drawn to a method of differentiating cells using the device as set forth in claim 1, the method comprising: suspending a cell solution including cells in the 3D hydro gel scaffold of the closed housing; introducing a cell differentiation medium into the closed housing from the inlet; and culturing the cells.

Group IV, claim(s) 31-33, 36-37 and 39, drawn to a method of reprogramming cells using the device as set forth in claim 1, the method comprising: suspending a cell solution including adult cells in the 3D hydro gel scaffold of the closed housing; introducing a cell culture medium into the closed housing from the inlet; and reprogramming the cells.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups’ I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a device comprising a closed housing comprising a three-dimensional (3D) hydrogel scaffold; an inlet for introducing a cell culture medium into the housing; and an outlet for exhausting cell culture medium from the housing (i.e. claim 1), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shuler et al. (PgPub 20120135452A1, Published 5/31/2012).
Shuler et al. teach  a microfluidic device for culturing cells and/or tissue comprising: a base layer; a cell culture chamber layer comprising one or more cell culture chambers wherein see Shuler at claim 1). Shuler teaches the top frame is closed and secured with screws, which meets the limitation of a ‘closed housing.’ (Pg. 17, para. 286, last sentence; Fig. 1D).
With respect to the preamble reciting an intended use of the device~ culturing cells for personalized medicine, MPEP 2111.02 (II), states that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. In this regard, the intended use of the device is not considered a limitation and holds no significance to claim construction. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571- 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632